12 F.3d 213
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clement NWABUEZE, Plaintiff-Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE, Defendant-Appellee.
Nos. 93-2000, 93-2075.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1993.

Before:  KEITH, NELSON and RYAN, Circuit Judges.

ORDER

1
These matters have been referred to a panel of the court for initial consideration of appellate jurisdiction.


2
A review of the record indicates that the judgment of the district court was entered on June 29, 1993.  Plaintiff appealed from the judgment on July 19 (appeal No. 93-2000) and July 30 (appeal No. 93-2075).  Appeal No. 93-2075 is a duplicate appeal.


3
Accordingly, appeal No. 93-2075 is dismissed.  Any issue which appellant intended to raise in appeal No. 93-2075 can be raised in appeal No. 93-2000.